304 F.2d 158
UNITED STATES of America upon the relation and for the Use of the TENNESSEE VALLEY AUTHORITY, Appellee,v.Stella McCOY, Appellant.
No. 8637.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1962.
Decided June 26, 1962.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville; Wilson Warlick, Judge.
Herbert L. Hyde, Asheville, N. C. (Van Winkle, Walton, Buck & Wall, Asheville, N. C., on brief), for appellant.
Thomas A. Pedersen, Asst. General Counsel (Charles J. McCarthy, General Counsel, Tennessee Valley Authority, James H. Eldridge, Herbert S. Sanger, Jr., and Lewis E. Wallace, Knoxville, Tenn., on brief), for appellee.
Before HAYNSWORTH and BRYAN, Circuit Judges, and LARKINS, District Judge.
PER CURIAM.


1
The appeal from the order of the District Court entered on September 2, 1960 was abandoned by the appellant, Stella McCoy, in her letter of May 5, 1961 to the Clerk of this Court. In it she stated "she was unable to complete my appeal in the above case and would like to have it dismissed, and the File returned to the Clerk's Office (the District Court Clerk's Office)." This appeal is dismissed.


2
The judgment of the District Court entered November 14, 1961, denying the petition of Stella McCoy, appellant here, to set aside the judgment of September 2, 1960, is affirmed on the findings and conclusions stated and filed by the District Judge on October 25, 1961.


3
Appeal from judgment of September 2, 1960 dismissed and Judgment of November 14, 1961 affirmed.